Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the method and basic structure for supporting a section of a pipe. However, the prior art of record have failed to teach at least the combination of steps and structural relationship of the system for supporting the section of a the pipe above a ground surface by providing a pipe support system having a pipe base, a stud assembly supported along an upper end of the pipe base and having a threaded bolt, a saddle supported above the pipe base, the saddle having a concave upper surface and an under-surface with a receptacle residing along the under-surface, the receptacle being dimensioned to receive and to gravitationally rest on or over the head of the threaded bolt; and a shoe removably nested along the concave upper surface of the saddle with the shoe configured to receive a joint of pipe; determining a height for supporting a joint of pipe above the ground surface; slidably placing the threaded bolt into an  inner diameter of the pipe base by landing the stud assembly onto the pipe base; landing the receptacle of the saddle onto the head of the threaded bolt; rotating the head of the threaded bolt in order to provide micro-adjsutment to the height of the saddle relative to the ground surface; and placing the joint of pipe onto the shoe along with the other recitations as claimed in claims 14 and 23.
The described deficiencies in the prior art of record are not made up by any other teachings in the prior art. Furthermore, there is no teaching, suggestion, or motivation to modify the prior art of record to arrive at the claimed invention, absent hindsight.  Accordingly, the claimed invention overcomes the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631